DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-13, 21-27 in the reply filed on 02/26/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation: “a contact having a wavy bottom surface matingly engaged with the wavy top surface of the lower epitaxial layer of the source/drain feature” is not shown and it’s not clear because the top epitaxial layer is formed over the lower epitaxial layer and the contact should normally be matingly engaged with the top epitaxial, thus will not be contacting the lower epitaxial layer.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of claims 1, 9 reciting: “a contact having a wavy bottom surface matingly engaged with the wavy top surface of the lower epitaxial layer of the source/drain feature” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 23 is objected to because of the following informalities: the claim discloses “of the of the”, a typo.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee US 2017/0076973 in view of Lee US 2017/0256639.
Regarding claim 1, Lee shows in fig.11-13, a semiconductor device, comprising: a fin (64, also dashed structure adjacent to 80) disposed over a substrate (50), wherein the fin includes a channel region [0056] and a source/drain region (80); a gate structure (68) disposed over the substrate and over the channel region of the fin; a source/drain (80)[0031] feature epitaxially grown in the source/drain region of the fin, wherein the source/drain (80) feature includes a top epitaxial layer (84) and a lower epitaxial layer (80) formed below the top epitaxial layer (84 is a epitaxial layer that is doped that could be used as a S/D layer) , and the lower epitaxial layer (80) includes a wavy top surface; and a contact (92) having a wavy bottom surface matingly engaged with the wavy top surface of the top epitaxial layer (84) of the source/drain feature. 
Lee differs from the claimed invention because he does not explicitly disclose a device having a source/drain that comprises a lower epitaxial and a top epitaxial (although 84 could be used as the top epitaxial in light of its doping structure and epitaxial growth).
Lee shows in fig.10-14, a device having a source/drain that comprises a lower epitaxial (64) and a top epitaxial (66).
Lee is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Lee. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Lee in the device of Lee because it will provide a device with high performance, higher density [0003].

Regarding claim 6, Lee in view of Lee (639) discloses A semiconductor device wherein the wavy top surface of the lower epitaxial layer (80) includes crests and a valley between and below the crests, the crests and the valley are within a trench formed by the first surface of the top epitaxial layer (See fig.13)(Lee). 
Regarding claim 7, Lee in view of Lee (639) discloses a semiconductor device wherein a ratio of a thickness of the top epitaxial layer (modified 84) to a height of the source/drain feature is about 1% to about 20% ([0036] discloses a Height H5 of 4nm, a thickness T1 of the epitaxial layer of 2nm to 15nm, a ration could be calculated and will be between 1% to about 20%).
Applicant did not show criticality of the particular ratio of a thickness of the epitaxial layer. To establish unexpected results over a claimed range or optimum value, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).
Regarding claim 8, Lee in view of Lee (639) discloses a semiconductor device of claim 1, wherein a ratio of a thickness of the top epitaxial layer (T1 is 2nm-15nm) to a thickness of the lower epitaxial layer (80) is about 0.0025 to about 2 ([0036] discloses a Height H5 of 4nm, a thickness T1 of the epitaxial layer of 2nm to 15nm, a ration could be calculated and will be about 0.0025 to about 2).
.
Claims 2-4, 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee US 2017/0076973 in view of Lee US 2017/0256639 as applied to claims 1, 5-8 and further in view of Wu USPAT 10,566,246.
Regarding claims 2-4, Lee in view of Lee (639) discloses a device having a top and lower epitaxial layer. 
Lee in view of Lee (639) differs from the claimed invention because he does not explicitly disclose a device wherein the top epitaxial layer of the source/drain feature includes a pentavalent silicon compound and the lower epitaxial layer of the source/drain feature includes a material different than the pentavalent silicon compound of the top epitaxial layer; wherein the pentavalent silicon compound of the top epitaxial layer includes silicon arsenide (SiAs); wherein a molar ratio of arsenic (As) in the SiAs is about 2% to about 10%. 
Wu discloses wherein the top epitaxial layer (130) of the source/drain feature includes a pentavalent silicon compound (Sias)(col.9,line 25-30) and the lower epitaxial layer (114) of the source/drain feature includes a material different than the pentavalent silicon compound of the top epitaxial layer; wherein the pentavalent silicon compound of the top epitaxial layer includes silicon arsenide (SiAs); wherein a molar ratio of arsenic (As) in the SiAs is about 2% to about 10%. 

As for the molar ratio of the (As) that is about 2% to about 10%, Applicant did not show criticality of that particular ratio. To establish unexpected results over a claimed range or optimum value, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).
Regarding claim 9, Lee shows in fig.11,13, a semiconductor device, comprising: at least two fins (64, also dashed structure adjacent to 80)  disposed over a substrate (50), wherein each of the at least two fins include a channel region and a source/drain region (80); a gate structure (68) disposed over the substrate and over the channel regions of the at least two fins; a source/drain feature epitaxially grown (80) in the source/drain regions of the at least two fins, wherein the source/drain feature includes a top epitaxial layer and a lower epitaxial layer (84,80) formed below the top epitaxial layer, the lower epitaxial layer (80) extending to wrap the at least two fins, and a contact (92)  directly formed over a top surface of the lower epitaxial layer (84) of the source/drain feature. 
Lee differs from the claimed invention because he does not explicitly disclose a device having a source/drain that comprises a lower epitaxial and a top epitaxial (although 84 could be used as the top epitaxial in light of its doping structure and 
Lee shows in fig.10-14, a device having a source/drain that comprises a lower epitaxial (64) and a top epitaxial (66).
Lee is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Lee. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Lee in the device of Lee because it will provide a device with high performance, higher density [0003].
Wu discloses wherein the top epitaxial layer (130) including a pentavalent silicon (Sias)(col.9,line 25-30)  compound different than a material of the lower epitaxial layer (114)
Wu is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Lee in view of Lee (639). Therefore, at the time the invention was made; it would have been obvious to use the teaching of Wu because to provide an increased doping (col.9, line 25-35).
Regarding claim 10, Lee in view of Lee (639) and Wu discloses a semiconductor device wherein the pentavalent silicon compound of the top epitaxial layer includes silicon arsenide (SiAs) and a material of the lower epitaxial layer include silicon phosphide (SiP) or silicon germanium (SiGe) (col.9,line 25-30)(See Wu). 
Regarding claim 11, Lee in view of Lee (639) and Wu discloses a semiconductor device wherein the top surface of the lower epitaxial layer (80) is a wavy top surface including crests and a valley between and below the crests, and the contact has a wavy 
Regarding claim 12, Lee in view of Lee (639) and Wu discloses a semiconductor device wherein the top epitaxial layer (84) surrounds a lower portion of a sidewall of the contact (92). 
Regarding claim 13, Lee in view of Lee (639) and Wu discloses a semiconductor device, wherein the source/drain feature further includes bottom epitaxial layers disposed below the lower epitaxial layer (80) and wrap each of the at least two fins (dashed portion) respectively, a ratio of a thickness of the top epitaxial layer to a thickness of the bottom epitaxial layer is about 0.01 to about 20 ([0036] discloses a Height H5 of 4nm, a thickness T1 of the epitaxial layer of 2nm to 15nm, a ration could be calculated and will be about 0.01 to about 20).
Applicant did not show criticality of the particular ratio of a thickness of the epitaxial layer. To establish unexpected results over a claimed range or optimum value, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).
Claims 21,22,24,25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee US 2017/0256639 in view of Wu USPAT 10,566,246.
Regarding claim 21, Lee shows in fig.14, a device comprising: a fin structure (20) disposed on a substrate (10); a source/drain feature (60) disposed on the fin structure, the source/drain feature including: a first epitaxial layer (62) disposed on the fin structure; a second epitaxial layer (64) disposed on the first epitaxial layer, the second 
Lee differs from the claimed invention because he does not explicitly disclose a device that comprises a pentavalent silicon compound.
Wu discloses wherein the top epitaxial layer (130) of the source/drain feature includes a pentavalent silicon compound (Sias) (col.9, line 25-30)
Wu is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Lee in view of Lee (639). Therefore, at the time the invention was made; it would have been obvious to use the teaching of Wu because to provide an increased doping (col.9, line 25-35).
Regarding claim 22, Lee in view of Wu discloses a device wherein the second epitaxial layer (64) has a wavy top surface and the bottom surface of the third epitaxial (66) layer interfaces with the wavy top surface of the of the second epitaxial layer.
Regarding claim 24, Lee in view of Wu discloses a device wherein the first epitaxial layer (62) has a first concentration of phosphorus and the second epitaxial layer has a second concentration (64) (Lee) of phosphorus that is different than the first concentration (Wu in clo.8,line 15-20 discloses concentration of phosphor).
Regarding claim 25, Lee in view of Wu discloses a device, wherein the first epitaxial layer (62) has a first concentration of germanium and the second epitaxial layer (64) has a second concentration of germanium that is different than the first concentration (62 and 64 are epitaxially deposited and comprises different material, thus, a different concentration to deposit the layers is an obvious and common method in the art).
Allowable Subject Matter
Claims 23, 26, 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Pertinent art
Zang US 2016/0365451 and Wang US 2015/0303118 are pertinent art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/Primary Examiner, Art Unit 2813